instance NRS 34.724(2)(b); NRS 34.738(1). Accordingly, we

                           ORDER the petition DENIED.




                                      Parraguirre




                Douglas




                cc: Kamario Mantrell Smith
                     Attorney General/Carson City
                     Eighth District Court Clerk




                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A